Citation Nr: 0826318	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  02-14 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by cardiovascular problems and chronic 
fatigue.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by sleep disturbance.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel






INTRODUCTION

The veteran had active service from December 1975 to December 
1978 and from March 1980 to June 1992, including service in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War from January 1, 1991 to May 15, 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for an 
undiagnosed illness manifested by cardiovascular problems, 
sleep disturbance, and chronic fatigue.

During the pendency of this appeal, a May 2004 rating 
decision granted service connection for fibromyalgia.

The case was remanded to the RO by the Board in August 2006 
for additional development and adjudicative action.  

The issues have been recharacterized as indicated on the 
title page.


FINDINGS OF FACT

1.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.

2.  The veteran has had chronic fatigue and intermittent 
chest pain since service that have not been attributed to a 
known clinical diagnosis, including chronic fatigue syndrome.  

3.  The veteran has sleep disturbance that is attributed to 
obstructive sleep apnea, a known clinical diagnosis; it was 
not manifested in service and is not otherwise shown to be 
related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for an undiagnosed 
illness manifested by chronic fatigue and intermittent chest 
pain have been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

2.  .  The criteria for service connection for an undiagnosed 
illness manifested by sleep disturbance have not been met.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice letters in October 
2002, May 2003, June 2003, January 2005, July 2005, and 
September 2006, all subsequent to the initial adjudication.  
Although none of the notices were provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a March 2004 statement of the 
case, following the provision of the first three notice 
letters.  Supplemental statements of the case were sent to 
the veteran on numerous occasions, including in April 2008 
after the September 2006 issuance of the most recent 
supplemental statement of the case.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The January 2005 notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

Although the January 2005 notification did not advise the 
veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection, a 
subsequent letter, sent to the veteran in September 2006 did 
specifically advise the veteran of the laws regarding the 
assignment of disability ratings and effective dates.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran asserts that he developed an undiagnosed illness 
during service in the Persian Gulf, manifested by chronic 
fatigue, sleep disturbance, joint pain, and cardiovascular 
problems.  As noted above, the veteran's systemic joint pain 
has been attributable to fibromyalgia, for which service 
connection has been established.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act,"  Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).  The veteran is documented to 
have had such service.

During the pendency of this appeal, Congress revised 38 
U.S.C.A. § 1117, effective March 1, 2002.  In the revised 
statute, the term "chronic disability" was changed to 
"qualifying chronic disability," and the definition of 
"qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  Effective June 
10, 2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  See 38 C.F.R. § 
3.317(a)(2).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  Effective December 18, 2006, VA 
extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) 
through December 31, 2011 (for qualifying chronic 
disabilities that become manifest to a degree of 10 percent 
or more after active duty in the Southwest Asia theater of 
operations).  See 71 Fed. Reg. 75669 (2006).  The chronic 
disability must not be attributed to any known clinical 
disease by history, physical examination, or laboratory 
tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117(g).

Notably, the symptom of chronic fatigue does not necessarily 
equate to a diagnosis of "chronic fatigue syndrome."  
Pursuant to 38 C.F.R. § 4.88a, a diagnosis of chronic fatigue 
syndrome for VA purposes requires: (1) the new onset of 
debilitating fatigue severe enough to reduce daily activity 
to less than 50 percent of the usual level for at least six 
months; (2) the exclusion, by history, physical examination, 
and laboratory tests, of all other clinical conditions that 
may produce similar symptoms; and (3) six or more of the 
following: (i) acute onset of the condition, (ii) low grade 
fever, (iii) non-exudative pharyngitis, (iv) palpable or 
tender cervical or axillary lymph nodes, (v) generalized 
muscle aches or weakness, (vi) fatigue lasting 24 hours or 
longer after exercise, (vii) headaches (of a type, severity, 
or pattern that is different from headaches in the pre-morbid 
state), (viii) migratory joint pains, (ix) neuropsychologic 
symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a.  The 
use of the conjunction "and" in this regulation indicates 
that all three numbered criteria must be met.

In this case, the evidence overwhelmingly demonstrates that 
the veteran has chronic fatigue.  He has reported fatigue 
since returning from the Persian Gulf, and this, and other 
symptoms, including chest pain and short term memory loss, 
led to an early retirement from the police force.  For 
example, chronic fatigue and chest pain were noted at VA 
and/or private examinations in April 1994, January 1998, 
September 1998, May 2002, December 2003, May 2005, November 
2005, and October 2007.  Furthermore, neither the veteran's 
fatigue nor his chest pain has been attributed to a known 
clinical diagnosis with any degree of medical certainty.  
Although a May 2000 outpatient treatment record noted that 
the veteran's complaints of chest pain were most likely 
digestive tract in origin, it appears that the examiner was 
opining as to a likely etiology of an isolated incident of 
chest pain associated with eating, and not to the veteran's 
general complaints of cardiovascular distress over the years 
since service.  Moreover, the veteran also has a diagnosis of 
irritable bowel syndrome with a negative gastrointestinal 
workup in December 2003, and this is considered a qualifying 
chronic disability for purposes of service connection for an 
undiagnosed illness.  

Regarding a possible etiology for the veteran's fatigue, a 
December 2003 VA examination noted a diagnosis of chronic 
fatigue syndrome with fibromyalgia, secondary to depression.  
A review of the record, however, reflects that the veteran's 
complaints of chronic fatigue and joint pain predated the 
complaints of depression.  Additionally, other VA and private 
records tend to show that the veteran's decline in his mental 
health resulted from the chronic fatigue and joint pain; not 
the other way around.  

The record also contains numerous medical impressions of 
probable "Gulf War Syndrome" and/or Gulf War Illness 
including in October 1998, November 1999, January 2000, May 
2001, May 2002, and January 2003.  

Notably, an inpatient treatment record from Walter Reed Army 
Medical Center indicates that the veteran was admitted to the 
Gulf War Health Center's Specialized Care Program in 
September 1998 because he exhibited numerous symptoms that 
were incompletely explained through usual medical diagnostics 
and were unlikely to definitively respond to basic medical 
therapies.  Upon discharge in October 1998, the veteran had 
multiple persistent physical symptoms with onset after Gulf 
War service.  The prognosis indicated that, to varying 
degrees, the veteran's many physical symptoms and signs were 
of unknown etiology after extensive and thorough medical 
evaluation, and the possibility that one or more of them were 
caused by service in the Persian Gulf could not be excluded.  
The symptoms included, inter alia, short term memory loss, 
chronic joint pain, chronic fatigue and sleep problems.  

Although many of the veteran's symptoms have since been 
attributed to a known diagnosis, such as obstructive sleep 
apnea, diagnosed by sleep study in March 2005, other symptoms 
such as chronic fatigue and short term memory loss, as well 
as complaints of chest pain, have remained unexplained.  

At a VA examination in October 2007, the examiner indicated 
that the veteran met 6 of the 10 criteria for [a diagnosis 
of] chronic fatigue syndrome.  The examiner, however, 
indicated that chronic fatigue syndrome was not a diagnosis 
for purposes of the examination.  In essence, it appears that 
the VA examiner indicated that the veteran met the criteria 
for chronic fatigue syndrome, but had no diagnosis of such.  

Importantly, the veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, such as fatigue, 
he does not have medical expertise and cannot provide a 
competent opinion regarding diagnosis and causation.

However, lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in an 
of itself.  The Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).

There is no reason to doubt the veteran's credibility in this 
case, particularly given that his complaints of chronic 
fatigue and unexplained intermittent chest pain have been 
consistent since discharge from service.  

In sum, the veteran has consistently reported chronic fatigue 
and intermittent chest pain since discharge from service, and 
the weight of the medical evidence of record suggests that 
the veteran's chronic fatigue and intermittent chest pain are 
not attributable to a known clinical diagnosis.  In light of 
the foregoing, and in resolving all doubt in the veteran's 
favor, service connection for an undiagnosed disability 
manifested by fatigue and chest pain is warranted.

In contrast, however, the veteran's sleep impairment has been 
attributed to a clinical diagnosis of obstructive sleep apnea 
that was not shown in service and is not shown to be 
otherwise related to active service.  As such, the 
preponderance of the evidence is against the claim of service 
connection sleep disturbance; there is no doubt to be 
resolved; and service connection for sleep disturbance is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Finally, it is important to understand that a grant of 
service connection for "Gulf War Syndrome" is not proper, 
because the code of federal regulations contains no disorder 
by that name.  Service connection may be warranted for 
disorders that comprise Gulf War syndrome (e.g., chronic 
fatigue syndrome), but not for the syndrome itself.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.

ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by cardiovascular problems and chronic fatigue is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for an undiagnosed illness 
manifested by sleep disturbance is denied.
 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


